         Case 2:21-cv-00247-NR Document 4 Filed 02/23/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

REBECCA J. ZEMLOCK,                     )
                                        )
            Plaintiffs,                 )
                                        )   2:21-cv-247
                     v.                 )
                                        )   CASE PARTICIPANTS ONLY
EQUIFAX INFORMATION                     )
SERVICES LLC, et al.,                   )
                                        )

            Defendants.


 IMPORTANT NOTICE REGARDING TELEPHONE PROCEEDINGS


      All telephonic proceedings will be held via an AT&T dial-in number

listed below. Each Scheduling Order will list the date at time and instruct you

to refer to this document for the phone number and access code. When you call

the dial-in number, you will be instructed to press pound (#). Then, you will

enter the access code, followed by another pound (#). At the tone, please speak

your name clearly.


                                Dial-in Number
                          Phone number: (888)-363-4749
                              Access Code: 6743157


                                     s/ J. Nicholas Ranjan
                                     J. Nicholas Ranjan
                                     United States District Judge
